Citation Nr: 0410172	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  02-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for post traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to April 1971.  
The veteran serviced in the Republic of Vietnam from November 27, 
1968 to August 16, 1969 and from October 16, 1970 to April 25, 
1971.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
wherein the RO found that new and material evidence had been 
received to reopen the claim for service connection for PTSD, and 
denied the claim on the merits.  

In a statement to the RO, dated in June 2001, the veteran's 
attorney argued that the veteran was unemployable because of his 
PTSD.  Thus, it appears that she has attempted to raise a claim of 
entitlement to a total disability rating due to unemployability 
caused by service-connected disability.  As this issue has not 
been developed for appellate review, it is referred to the RO for 
appropriate action.  

In September 2003, the veteran's attorney appeared on behalf of 
the veteran before the undersigned Veterans Law Judge at the RO.  
A copy of the hearing transcript has been associated with the 
claims file.  

Although the RO reopened and denied the claim on the merits, the 
Board is precluded from considering the substantive merits of the 
claim in the absence of its own finding that new and material 
evidence has been submitted that serves to reopen the claim.  It 
is now well-settled law that the submission of new and material 
evidence by a claimant to reopen a claim previously denied claim 
by the Board (here, in a May 1998 decision) is a jurisdictional 
matter prerequisite to the reexamination of the claim by the RO 
and the Board.  The Board is obligated by law to conduct a de novo 
review as to this matter.  See Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996).  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his new and material evidence claim, and has obtained 
and fully developed all evidence necessary for the equitable 
disposition of the claim to reopen.

2.  In an unappealed October 2000 rating decision, the RO found 
that new and material evidence had not been submitted to reopen 
the veteran's claim for service connection for PTSD.  

3.  The additional evidence submitted to reopen the veteran's 
claim of service connection for PTSD bears directly and 
substantially upon the specific matter under consideration, is not 
cumulative or redundant, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision finding that new and material 
evidence had not been received to reopen a claim for service 
connection for PTSD is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108  (West 2002); 38 C.F.R. § 3.156(a) 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that there has been a significant 
change in the law during the pendency of this appeal.  On November 
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law. VA 
has also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes. See 66 
Fed. Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  This 
law also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date. VCAA, § 7(a), 114 
Stat. at 2099-2100. 

Regulations adopted by VA implementing the VCAA include changes to 
the standard for determining new and material evidence under 38 
C.F.R. § 3.156(a), and provides for limited assistance to 
claimants seeking to reopen previously denied claims. VA's 
authority to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West 2002) that states nothing in section 
5103A precludes VA from providing such other assistance as the 
Secretary considers appropriate.  However, these changes are 
applicable only to claims to reopen filed on or after August 29, 
2001.  See Duty to Assist, 66 Fed. Reg. 45620, 45628-45629 (2001).  
Here, the veteran's claim to reopen was filed before August 29, 
2001, and, as such, these changes are not applicable in the 
instant case. In any event, the instant decision reopens the 
veteran's claim for service connection for PTSD and, as addressed 
in the remand appended to this decision, the Board is referring 
that claim to the RO for additional development, to include a 
review of the claims file to ensure that all notification and 
development action required by 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002) are fully complied with 
and satisfied.

Applicable Laws and Regulations

New and Material Evidence

Despite the finality of a prior decision, a claim will be reopened 
and the former disposition reviewed if new and material evidence 
is presented or secured with respect to the claim that has been 
disallowed. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2003). The Court has held that, when "new and material evidence" 
is presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the claim. Furthermore, the Court of Appeals for the 
Federal Circuit has indicated that evidence may be considered new 
and material if it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its ratings decision."  
Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material evidence 
presented since the time that the claim was finally disallowed on 
any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996) (overruled on other grounds).

Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested during 
service either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that 
service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).


PTSD

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  64 Fed. Reg. 32,807-
32,808 (June 18, 1999) (to be codified at 38 C.F.R. § 3.304(f) 
effective March 7, 1997, the date of the Court decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  38 C.F.R. § 4.125(a) requires 
that diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and that if a diagnosis is not supported by the findings on 
the examination report, the rating agency shall return the report 
to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a 
stressor: (1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the physical 
integrity of self or others" and (2) "the person's response [must 
have] involved intense fear, helplessness, or horror".  DSM-IV at 
427-28.  Pentecost v. Principi, 16 Vet. App. 124 (2002).  These 
criteria are no longer based solely on usual experience and 
response but are individualized (geared to the specific 
individual's actual experience and response).  Hence, under the 
DSM-IV, the mental illness of PTSD would be treated the same as a 
physical illness for purposes of VA disability compensation in 
terms of a predisposition toward development of that condition.  
Cohen, 10 Vet. App. at 141.

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that 
the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

It is noted that the provisions of 38 C.F.R. 3.304(f) used to 
require that there be a "clear diagnosis" of PTSD.  A "clear 
diagnosis" of PTSD was, at a minimum, an unequivocal one.  Cohen 
at 139.  However, as indicated above, this regulation was amended 
in June 1999.  This amendment, in part, eliminated the requirement 
of a "clear diagnosis." 61 Fed. Reg. 32.807-32.808.  In the 
instant case, the Board finds that the amendments to 38 C.F.R. 
3.304(f) were to conform the regulation to the Court's holding in 
Cohen, supra, and that elimination of the requirement of a "clear 
diagnosis," lessened the burden on the veteran.

38 U.S.C.A. § 1154(b) (West 2002) requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or encounter 
with a military foe or hostile unit or instrumentality, and does 
not apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with the 
enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain service 
records or other corroborative evidence which substantiates or 
verifies the veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West (Carlton) v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Analysis

The evidence on file at the time of the RO's October 2000 rating 
decision, included the veteran's DD Form 214, Report of Separation 
(reflecting that the veteran served with the United States Army 
from May 1968 to April 1971, that he served in the Republic of 
Vietnam from November 27, 1968 to August 16, 1969 and from October 
16, 1970 to April 25, 1971, that his military occupational 
specialty was a Forward Artillery Operations and Intelligence 
Specialist and that he was awarded the National Defense Medal, 
Vietnam Service and Campaign Medals, Army Commendation Medal, and 
Good Conduct Medal); a January 1999 Statement in Support of Claim, 
(reflecting that the veteran reported that he had been attached to 
an infantry company and that he saw, evacuated and counted dead 
bodies/body parts of enemy soldiers); VA outpatient reports, 
dating from January 1997 to February 1999, (reflecting diagnoses 
of PTSD); and a September 2000 report, submitted by the Mental 
Health Services, (reflecting that the veteran reported being on 
assignment in Vietnam as a chart operator and "radio telephone" 
where he was under enemy fire, and witnessed other servicemen 
being killed during missions.  He reported having guilty feelings 
relating to an incident in which he was unable to direct action 
via his radio and that men were killed.  He remembered killing 
Vietnamese children.  A diagnosis of PTSD was entered.)  

In an October 2000 rating decision, the RO determined that new and 
material evidence had not been received to reopen the claim of 
entitlement to service connection for PTSD because the evidence 
available for review was inadequate to establish that a stressful 
experience sufficient to cause PTSD actually occurred.  The 
veteran did not appeal this decision and it became final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2003). 

Evidence added to the record since the October 2000 rating 
decision includes an August 2000 Statement in Support of Claim, 
received by the RO in June 2001, reflecting that the veteran had 
served as a radio telephone operator with various "companies" in 
the area of My Tho and Can Tho in the area of the Mekong Delta in 
Vietnam and that their main contact with the enemy was in ambushes 
and booby traps. 

Also added to the record after the RO's October 2000 decision were 
VA outpatient reports, dating from August 1990 to May 2000, and an 
August 1999 report, submitted by the Oklahoma Department of Mental 
Health and Substance Abuse Services, indicating that the veteran 
had continued to seek treatment for his PTSD, which he related to 
his service in Vietnam.  

An October 2001 VA fee basis examination report and addendum, 
which were not of record at the time of the October 2000 rating 
decision, reflects that the examiner had reviewed the claims file 
prior to the examination.  During the examination, the veteran 
indicated that during service, he was trained as a "field 
artillery operation and intelligence assistant," and that his 
duties entailed working with maps and as a radio operator for a 
forward observer.  He related that he and the forward observer 
accompanied infantry units into the field (the veteran noted that 
he was connected with several different infantry units during his 
service in Vietnam but that he was unable to recall the specific 
number designation of the units) and would direct fire upon a 
designated target.  The veteran reported that his artillery unit 
was the 2nd Field Artillery and that they worked in the areas My 
Tho and Can Tho in the Mekong Delta where his unit stayed on a 
ship, Vernon County, when they were not on assignment.  He noted 
that the 9th Infantry, a unit that he was connected with in 
Vietnam, was decommissioned in Dong Tam during his first 
assignment.  During his second tour of Vietnam, the veteran worked 
out of Tay Nihn and Cu Chi in the III Corps area.  After an 
examination of the veteran, the examiner entered an Axis I 
diagnosis of chronic and severe PTSD.  

Also added to the record after the October 2000 rating decision 
were service and personnel records, which were received by the RO 
in January 2002.  Service personnel records reflect that the 
veteran served two tours of duty in Vietnam, November 27, 1968 to 
August 16, 1969 and October 16, 1970 to April 25, 1971, that he 
was assigned to Headquarters and Headquarters Battery of the 2nd 
Battalion, 12th Artillery and Battery C of the 2nd Battalion, 12th 
Artillery, and served during the Vietnam Counter-Offensive Phase 
VI, the TET 1969 Vietnam Counter-Offensive, an "unnamed campaign," 
and Vietnam Summer-Fall 1969.  He was awarded the National Defense 
Medal, Vietnam Service Medal, Vietnam Campaign Medal with 60 
device, Army Commendation Medal and Good Conduct Medal.  The 
following awards were listed in the Awards and Decorations 
Sections in service personnel records, but were crossed out in 
pen: Purple Heart Medal, Bronze Star with V device, Bronze Star 
with Oak Cluster, Army Commendation Medal with Oak Cluster, and 
Air Medal.

Service medical records include a May 1968 enlistment examination 
report reflecting that the veteran was found to have been 
psychiatrically "normal" at service entrance.  On a Report of 
Medical History, dated in May 1968, the veteran indicated that he 
had had nervous trouble.  An April 1971 examination for separation 
report reflects that the veteran was psychiatrically "normal" at 
service discharge.  A May 1971 Report of Medical History for the 
United States Army National Guard reflects that the veteran denied 
having any frequent trouble sleeping, terrifying nightmares, 
depression or excessive worry, loss of memory or amnesia, or 
nervous trouble.  Overall, these records are completely negative 
for any treatment or diagnosis of a psychiatric disability, PTSD 
or combat related injuries. 

VA treatment reports, dating from November 2001 to August 2002, 
were added to the record after the RO's October 2000 rating 
decision.  A review of these reports reflects that the veteran 
received treatment for unrelated disability.

Finally, also added to the record after RO's October 2000 rating 
decision was a September 2003 transcript of hearing presentation 
by the veteran's attorney before the undersigned Veterans Law 
Judge sitting in Washington, DC.  The veteran's attorney addressed 
the alleged stressors sustained by the appellant in Vietnam, which 
are consistent with those previously reported in this decision.  
Of specific note, the veteran's attorney maintained that the 
veteran had received the Purple Medal as a result of his combat 
service in Vietnam.  

As noted above, in an October 2000 rating decision, the RO 
determined that new and material evidence had not been received to 
reopen the claim of entitlement to service connection for PTSD 
because the evidence available for review was inadequate to 
establish that a stressful experience sufficient to cause PTSD 
actually occurred.  The additional evidence added to the file 
since the prior denial includes the veteran's service personnel 
records, an August 2000 statement, received by the RO in June 
2001, and an October 2001 VA examination report which tend to 
provide a "more complete picture" of the circumstances surrounding 
the veteran's military service, to include his service in Vietnam.  
See Hodge at 1363.  Accordingly, the Board finds that this 
additional evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  In short, new and 
material evidence has been presented to reopen the veteran's claim 
of service connection for PTSD.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.

In view of the Board's decision granting reopening of the 
appellant's claim for service connection for PTSD, the RO must 
consider the reopened claim on a de novo basis.

A review of the record reflects that there is no indication that 
the RO ever made a specific determination as to whether the 
veteran engaged in combat with the enemy.  As discussed above, if 
a favorable determination is made on that issue, the veteran's 
alleged combat-related stressors do not require verification.  The 
Board notes that the RO has not submitted the veteran's service 
information to the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) for information concerning possible combat 
activity experienced by the veteran's units in service or to 
verify the stressors described by the veteran. 

Finally, as a diagnosis of PTSD has been shown by the clinical 
evidence of record, the question remains as to whether the veteran 
currently has PTSD as the result of his active military service.  
Therefore, if pursuant to other requested development, either the 
veteran's participation in combat (to which a claimed stressful 
event is related), or a noncombat-related stressor is 
corroborated, a VA psychiatrist should be given the opportunity to 
examine the veteran and determine whether any diagnosis of PTSD is 
the result of any verified in-service stressor.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In addition, in a statement, dated in June 2001, the veteran's 
attorney indicated that the veteran was receiving Social Security 
Administration disability benefits for his PTSD.  VA must attempt 
to obtain the records of a Social Security disability 
determination when they could be relevant to a claim.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992). In this case, such 
records could be relevant to the veteran's claim of entitlement to 
service connection for PTSD.

In light of the foregoing, the Board is REMANDING the case for the 
following actions:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision of Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any 
other applicable legal precedent with respect to the instant claim 
on appeal.

2.  The veteran should be asked to provide the names and addresses 
of all VA and non-VA health care providers who have treated him 
for his PTSD, since service.  With any necessary authorization 
from the appellant, the RO should attempt to obtain copies of 
pertinent treatment records identified by the appellant in 
response to this request, which have not been previously secured.  
The RO should ensure that its efforts to obtain the identified 
records are fully documented in the claims folder.  If the RO is 
unsuccessful in obtaining any medical records identified by the 
appellant, it should inform the appellant and his attorney of this 
and ask them to provide a copy of the outstanding medical records.

3.  After obtaining identifying information from the veteran, the 
RO should attempt to obtain from the Social Security 
Administration a copy of the decision granting or denying the 
veteran disability benefits and copies of all medical records used 
in making such a decision.  If these records cannot be obtained, 
documentation as to their absence must be noted in the claims 
folder. 

4.  The RO should contact the National Personnel Records Center in 
order to verify whether or not the veteran received the Purple 
Heart Medal during his active service (the RO is referred to 
service personnel records reflecting that the appellant had been 
awarded the Purple Heart Medal and that the entry was crossed 
out.)  If necessary, the RO should ask the veteran to submit 
documentation of same.

5.  Upon completion of the above, a list of all of the veteran's 
alleged stressors (including all details furnished) gleaned from 
evidence in the claims folder, to specifically include the August 
2000 statement submitted by the veteran and the October 2001 VA 
Fee Basis examination report together with a copy of the veteran's 
service personnel records, should be forwarded to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia 22150 for verification of any 
identified incident(s).

6.  Following the completion of the preceding steps, the RO must 
make determinations, based upon review of the complete record, 
with respect to whether the veteran was exposed to combat in 
service and has a combat-

related stressor,  and/or whether the record contains verification 
of a noncombat stressor in service.  The RO must specify exactly 
which stressor or stressors in service, if any, it has determined 
are verified by the evidence of record.  In reaching this 
determination, the RO should address any credibility questions 
raised by the record.

7.  Only if the RO is able to confirm the veteran's claimed 
stressor(s), or the veteran has a combat-related stressor, should 
he then be afforded a VA psychiatric examination to determine if 
he has PTSD due to any verified stressor.  If there is no such 
verification, the RO need not undertake another examination of the 
veteran.  If, however, there is such verification, the RO should 
schedule the veteran for a VA psychiatric examination in order to 
determine, after a review of all pertinent evidence and evaluation 
of the veteran, whether he currently meets the diagnostic criteria 
for PTSD.  The claims folder must be made available to the 
examiner for review of pertinent documents therein in connection 
with the examination.  The examiner must indicate that such a 
review of the claims folder was made.   

The RO must specify for the examiner the stressor or stressors to 
which, it has determined, the veteran was exposed in service, and 
the examiner must be instructed to consider only those events in 
determining whether the veteran currently has PTSD under the 
criteria in the American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994).  If 
PTSD is identified, the precipitating stressor(s) should be fully 
described.  The physician 

should note whether any of the claimed in-service stressors, 
singly or taken together, are linked to the veteran's current 
symptomatology.  The examiner should provide a thorough 
explanation for the conclusions reached.  

8.  The RO should review the claims folder and ensure that all of 
the foregoing development actions have been conducted and 
completed in full.  If any development is incomplete, appropriate 
corrective action is to be implemented.  See Stegall v. West, 11 
Vet. App. 268 (1998).

9.  After completion of the above, the RO should adjudicate the 
claim for service connection for PTSD, with consideration given to 
all of the evidence of record, including all additional medical 
evidence obtained by the RO pursuant to this remand.  

10.  If the benefit sought on appeal remains denied, the RO should 
provide the appellant and his attorney with a supplemental 
statement of the case.  The RO should allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 

Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



